       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 1 of 22



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

        v.                                                Criminal No.: 16-CR-10343-ADB

MICHAEL L. BABICH et al.,                                 Leave To File Granted By Chambers
       Defendants.


                       DEFENDANTS’ JOINT SUR-REPLY TO
                  THE GOVERNMENT’S MOTION FOR RESTITUTION

       Defendants have set forth their objections to the government’s position in restitution in

their joint response (Dkt. No. 1121). Defendants will not reprise those objections here, but will be

prepared to address them further at the February 4 hearing. Given the bifurcation of restitution,

Defendants will also not discuss in this sur-reply their alleged roles in the charged conspiracy or

other factors relevant to potential apportionment.

       Defendants limit this sur-reply to answering the points raised in the government’s reply

brief (Dkt. No. 1191) and the additional supporting materials in the exhibits thereto. At the

conclusion of this sur-reply, Defendants set out an updated, victim-by-victim assessment of the

ceiling on potential restitution amounts on the record before the Court.

       I.      The Government Has Failed To Prove Its Restitution Request To A
               Preponderance Standard.

       The government begins its reply by running from its burden of proof. It cites the First

Circuit for the proposition that “a restitution award requires only a modicum of reliable evidence.”

Gov’t Reply at 2 (citing United States v. Naphaeng, 906 F.3d 173, 179 (1st Cir. 2018)). But the

government omits the very next statement of that opinion:

       This is not to say that Congress “conceive[d] of restitution as being an entirely
       standardless proposition.” [United States v. Vaknin, 112 F.3d 579, 587 (1st Cir.
        Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 2 of 22



       1997)]. Mere guesswork will not suffice. The government bears the burden of
       proving a victim’s actual loss by preponderant evidence. See 18 U.S.C. § 3664(e).
       What is more, “a court may only order restitution for losses that have an adequate
       causal link to the defendant’s criminal conduct.” [United States v. Alphas, 785 F.3d
       775, 786 (1st Cir. 2015)].

Id. Given the foregoing, Naphaeng should not be interpreted as a retreat from the preponderance

standard. Nor could it, given the relevant statutory language: “Any dispute as to the proper amount

or type of restitution shall be resolved by the court by the preponderance of the evidence. The

burden of demonstrating the amount of the loss sustained by a victim as a result of the offense

shall be on the attorney for the Government.” 18 U.S.C. § 3664(e). Consistent with that language,

the First Circuit has emphasized that the determination of restitution is not a cavalier exercise nor

one where the Court can risk overshooting. See, e.g., Naphaeng, 906 F.3d at 179 (holding that

courts must ensure restitution does “not . . . confer a windfall upon a victim”) (citing United States

v. Cornier-Ortiz, 361 F.3d 29, 42 (1st Cir. 2004)); United States v. Innarelli, 524 F.3d 286, 294

(1st Cir. 2008) (holding that courts must make a “reasonable determination of appropriate

restitution” and that “rough approximation” is insufficient) (quoting Vaknin, 112 F.3d at 587).

       These statements make clear what this Court already knows from its civil docket—that

proving something to a preponderance standard is not a trifling matter. It is the same standard that

applies to the insurers in their civil actions against Insys and several of the Defendants. Where the

submissions on restitution fail to satisfy that standard, the insurers will have the opportunity to try

again, in the context of orderly litigation designed to explore those issues rather than in a criminal

case where the trial was devoted to a narrower set of issues.

       Sometimes determination of a restitution amount may follow from the evidence at trial.

But this is not such a case. The government’s arguments to the contrary are misguided and

contradictory. On the one hand, the government argues that it “is not required to re-litigate the



                                                  2
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 3 of 22



months-long trial to adequately supports its restitution requests.” Gov’t Reply at 2. On the other

hand, the government argues that its “trial strategy is irrelevant” and that “Defendants improperly

attempt to limit the government’s restitution request to only the restitution consistent with its

narrow approach to proving the case at trial.” Id. at 5. The government cannot have it both ways.

       To be clear, Defendants are not arguing that restitution should be limited to the specific

IRC calls that were discussed at trial. Indeed, the government could have (but did not) specify

other non-trial evidence in its restitution motion to prove direct loss causation.      As this Court

knows, at trial the government did not remotely prove that every IRC call was materially

fraudulent, or that doctors who were not allegedly bribed were writing medically illegitimate

Subsys prescriptions. When the government selected the 40 or so IRC calls to play to the jury, it

did not pick them at random or engage in statistically significant sampling; it picked the calls it

thought would help prove the charged conspiracy. When Defendants pointed out that IRC policies

changed over time, that not all calls were materially fraudulent, and that later versions of IRC

talking points did not contains lies or misrepresentations, the government argued that it did not

matter whether the IRC lied all the time or whether Subsys was prescribed in good faith by many

doctors who were not allegedly bribed. See, e.g., 2/28/2019 Tr. at 134:4–13 (AUSA Wyshak:

“There’s no assertion here that every single time the IRC called an insurance company that

there was fraud.” (emphasis added)).

       Thus, for the jury to find participation in the charged conspiracy, it did not have to find that

material fraud in the IRC extended to every (or nearly every) call, or that the insurance fraud

implicated the prescriptions of every (or nearly every) Subsys prescriber nationwide. Nor was it

asked to make any such findings. See 4/4/2019 Tr. at 37:13–14 (Court instructing jury that they

need only find “at least two racketeering acts of the type or types alleged in the indictment”



                                                  3
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 4 of 22



(emphasis added)); Verdict Form, Dkt. No. 841 (May 2, 2019) (indicating jury finding of “>2” for

racketeering acts). Neither the trial record nor the jury’s verdict support the government’s

argument that it has proven the assumptions underlying its broader restitution approach.

       Take one of the commercial insurers suing Insys and Defendants. In a civil suit, the insurer

could presumably rely on Insys’s and Defendants’ convictions to foreclose litigation of certain

issues (subject, of course, to the outcome of Defendants’ forthcoming appeals in this case). But

that reliance would not come close to proving the insurer’s claimed damages. Instead, the insurer

would have the burden to prove, by a preponderance of the evidence, that it is reasonable to

estimate that all IRC calls were materially fraudulent despite clear differences in language used by

the IRC over time, by different IRC representatives, with increasingly more compliance personnel

following receipt of the December 2013 subpoena. The insurer would have the burden to prove,

by a preponderance of the evidence, that it would not have reimbursed any portion of Subsys

prescriptions written by doctors whom the government has not identified as co-conspirators. The

insurer would have to prove, by a preponderance of the evidence, what its coverage policies were,

whether they changed over time, and how they were enforced, including as to off-label

prescriptions. The claims submitted here for restitution purposes are subject to the exact same

burden, but neither the government nor the insurers have come close to proving them to a

preponderance standard.

       II.     Restitution Should Be Limited To Claims Linked To The Allegedly Bribed
               Practitioners.

       The government argues that Defendants are “ask[ing] this Court to draw an arbitrary line

between the identified co-conspirator practitioners and reality.” Gov’t Reply at 7. Not so. All

Defendants are asking is for this Court to hold the government to the basis on which it achieved

convictions, as required by the MVRA.


                                                 4
        Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 5 of 22



       From the outset of this case, the government has argued that the alleged bribery and

insurance fraud at Insys were intertwined parts of a single scheme. See, e.g., SSI ¶ 30 (“The

defendants used the bribes and kickbacks to . . . fraudulently cause insurers to pay for new

prescriptions, as well as for increases in dosages and units of new and existing prescriptions”

(emphasis added)); ¶ 64 (“The defendants and their co-conspirators recognized that the potential

for profits generated by their bribes and kickbacks could not be fully realized unless insurers

authorized payment for Subsys prescriptions.” (emphasis added)). Those were the terms on which

the government made its closing argument to the jury. See, e.g., 4/4/2019 Tr. at 91:12–16 (“Look,

they realized in 2012 that paying doctors scripts wasn’t enough. It wasn’t going to work. . . .

Insurance companies weren’t going to pay for the script.”); id. at 93:3–9 (“Heather Alfonso

testified that she was paid money. And when she ran out of cancer patients, they told her, well,

you can write off-label. The IRC makes this happen. It’s how they eliminate their risk. . . . They

transfer the investment and the bribes into insurance, and they do it with deception.”) And after

the jury reached its verdict, as Defendants have already observed, those were the terms on which

the Court upheld the two surviving predicate objects. See Defs.’ Response at 9–10.

       Having charged the case and obtained and sustained convictions based on a link between

bribery and insurance fraud, the government should not be permitted to expand the scope of

restitution to conduct untethered to the allegedly bribed practitioners. See, e.g., Hughey v. United

States, 495 U.S. 411, 413 (1990) (district court may award restitution “only for the loss caused by

the specific conduct that is the basis of the offense of conviction”); United States v. Frith, 461 F.3d

914, 916 (7th Cir. 2006) (“Restitution [unlike sentencing] must be based on the offense of

conviction, not relevant conduct.”); United States v. Benns, 740 F.3d 370, 377 (5th Cir. 2014)

(same). Thus, it is not arbitrary to hold the government to the position on which it tried this case.



                                                  5
        Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 6 of 22



       As to the alleged bribery, the government has not even tried to establish it for practitioners

beyond the eight alleged in the indictment and the additional five identified in the government’s

28-day letter. As the Court is aware, the identification of unindicted co-conspirators in 28-day

letters involves a “big long list” that is “always over-inclusive.” 5/13/16 Tr. at 105:17–22, 109:16–

17, United States v. Facteau, Crim. No. 15-10076 (D. Mass.) (comments by the Court). This

identification serves as an outer limit on “all the people that could be considered co-conspirators.”

Id. at 109:21–24 (emphasis added); see also Order on Motions In Limine at 3, Dkt. No. 676 (Jan.

15, 2019). The government only included the 13 allegedly bribed practitioners on that list. In their

response on restitution, Defendants argued that the government only offered evidence linking 10

of the 13 to the charged conspiracy. On reply, the government points to the plea agreement of one

of the remaining three—Dr. Frey—as reliable evidence. See Gov’t Reply at 6. That is a fair point,

and Defendants hereby amend their objection to encompass only Drs. Khanna and Roque. But the

big issue here is not whether the Court will look to claims related to 11 or 13 allegedly bribed

practitioners; it is whether the Court will also look to the claims related to hundreds of other

practitioners whom the government never identified as co-conspirators in this case.             The

government has not argued, let alone proven, that all such practitioners were bribed—because they

were not. See, e.g., SSI ¶ 27 (“The defendants did not attempt to bribe all practitioners who

prescribed Subsys and other rapid-onset opioids.” (emphasis added)).

       III.    The Government’s Methodology Is Unproven And Illogical As Applied To
               Claims Beyond Those Linked To The Allegedly Bribed Practitioners.

       Even if the Court were inclined to consider restitution for purported losses beyond the

prescriptions from the allegedly bribed practitioners, the government has failed to prove such

additional losses to any evidentiary standard. Defendants offered specific examples why it is




                                                 6
        Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 7 of 22



wrong to assume that every call from the IRC contained material fraud.1 See Defs.’ Response at

10–15. All the government does in response is to point to testimony from Elizabeth Gurrieri and

Lindsey Meyer that IRC representatives lied on “almost every” and “most” calls. See Gov’t Reply

at 8–9. This kind of nonspecific testimony fails to meet the government’s burden. Rather, as

Defendants showed in their response brief, the same witnesses and others called by the government

acknowledged that the IRC rules and policies changed throughout the charged conspiracy period,

and that employees who continued to lie were reprimanded and even fired. The details matter

here, because neither Insys nor anyone else has an obligation to affirmatively disclose every

potentially relevant fact to insurance companies. See, e.g., Order, Dkt. No. 719 (Feb. 4, 2019) (the

government “may not seek testimony . . . concerning the materiality of any undisclosed bribes,

payments, or kickbacks”). Thus, it matters whether an IRC representative said she was calling

“from” the doctors office (a lie) or “on behalf of” the doctor (the truth, for every doctor that opted

in to the IRC). And it matters whether the IRC representative lied that a patient had cancer (as

happened in a number of IRC calls played at trial) or if the question was never asked (as happened

in a number of other IRC calls produced to Defendants by the government).

       The government and the insurers have chosen not to grapple with these and other

complexities. Instead, they treat every IRC call as materially fraudulent because it does not

affirmatively state that the call is from Insys and does not affirmatively state for all off-label

patients that the patient was not being treated for cancer pain. That position does not match the


1
  At trial, the Court observed that a practitioner’s receipt of a kickback does not render all
subsequent prescriptions medically unnecessary, or all IRC-related claims fraudulent. See
2/4/2019 Tr. 17:25–19:17 (“I just don’t agree with the theory that every prescription that follows
a kickback is bogus. . . . I think it was more like, would you have wanted to know if the prescription
wasn’t medically necessary. . . . And in terms of the IRC, not every prescription that necessarily
went through there is evidence of a crime.”).


                                                  7
        Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 8 of 22



real world. As Defendants pointed out in their response, reimbursement call centers exist in the

industry, and there is no reason to accept that insurers reject every call that comes from them. See

Defs.’ Response at 11–12. And, while the government evidence adduced at trial that policies on

off-label TIRF prescriptions of certain Medicare Part D plans could be strict, 2 3 it did not show the

same with respect to commercial insurers, and the limited evidence that came in on that issue was




2
  The two witnesses called by the government at trial had no personal knowledge about off-label
coverage decisions at other Medicare Part D plans not serviced by SilverScript or OptumRx. They
likewise acknowledged that even their Medicare Part D plans at times knowingly covered off-label
Subsys use. See 3/28/2019 Tr. at 90:8–11 (Clayton Boquet) (Q. “From 2012 to 2015, you’re aware
that Optum approved, on numerous occasions, off-label use of various TIRFs? A. Yes”). See Jack
Hoadley et al, Medicare Part D: A First Look at Plan Offerings in 2014,
https://tinyurl.com/t7gx3xn (last visited Feb. 1, 2020) (summarizing CMS data regarding
Medicare Part D plans that “[i]n 2014, a total of 1,169 PDPs will be offered nationwide, up by 13
percent from the 1,031 PDPs offered in 2013”). Publicly available information provides other
examples of Medicare Part D and Advantage plans that covered off-label Subsys use during the
charged conspiracy period. See, e.g., Blue Cross of Idaho Medicare Advantage Part D Prescription
Drug Coverage, 2012 Prior Authorization Detail at 83 (May 5, 2012), https://tinyurl.com/u3trnuw
(covered uses for seven oral transmucosal fentanyl drugs, including Subsys, is valid for “[a]ll
FDA-approved indications not otherwise excluded from Part D. Plus breakthrough chronic (non-
cancer) pain”); see also Community Health Plan of Washington Medicare Advantage Plan 2012
Prior Authorization Criteria at 83 (Mar. 21, 2012), https://tinyurl.com/r5xtsc9 (same).
3
  The issue of which off-label uses of Subsys Medicare Part D plans could reimburse based on
relevant support in compendia and other factors is a complicated legal and factual matter,
individualized to patients and claims, and not well-suited to a broad restitution award. The
government offers no legal analysis why Medicare Part D would not cover medically appropriate
use of Subsys off-label. In a similar case in this district, Judge Young evaluated whether a listing
in one of the compendia justified Medicare Part D reimbursement for an off-label use of a product
for non-cancer related nausea, when a case study for a cancer patient was cited in the compendium.
See Tangney v. Burwell, 186 F. Supp. 3d 45, 47, 57 (D. Mass. 2016) (holding that the patient “is
receiving palliative care, like the patient in the underlying [cancer] case study, the similarity of
their symptoms should control”) Judge Young reversed the Medicare appellate body that denied
coverage for the off-label, non-cancer related use. Id. Complicating this issue further, courts are
divided about whether support in the compendia is even required for Medicare Part D plans to
reimburse off-label uses. Compare Tangney v. Burwell, 186 F. Supp. 3d 45 (D. Mass. 2016)
(looking to compendia to determine “medically accepted indication”) with Layzer v. Leavitt, 770
F. Supp. 2d 579 (S.D.N.Y. 2011) (construing the Medicare statute’s inclusion of coverage for
prescriptions “for a medically accepted indication” as not requiring a compendia listing).

                                                  8
        Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 9 of 22



to the contrary. See Defs.’ Response at 20–21 & n. 36. For these reasons, a one-size-fits-all

approach of estimating losses, premised on the material falsity of every IRC call, does not work.

       As a result, the government has offered no reliable way to determine how many of the total

universe of IRC calls resulted in insurer losses. “[T]he controlling metric for an award of

restitution pursuant to the MVRA in every case is actual loss suffered; nothing more, nothing less.”

United States v. Ferdman, 779 F.3d 1129, 1139 (10th Cir. 2015); see also United States v. Fair,

699 F.3d 508, 516 (D.C. Cir. 2012) (award “must reflect the actual, provable loss suffered by the

victim”). Even crediting the testimony of the government’s witnesses, the government is offering

the Court, at best, loose and unproven estimates of material fraud. That is precisely the kind of

“rough justice [that is] not permitted” under the MVRA. United States v. Anderson, 741 F.3d 938,

954 (9th Cir. 2013) (citing United States v. Innarelli, 524 F.3d 286, 294 (1st Cir. 2008)).

       The First Circuit has instructed that, in evaluating whether a restitution award is based on

reliable evidence, courts should “[take] into account the barriers to a more exact calculation”

including, for example, “the lack of organized records.” Naphaeng, 906 F.3d at 182. But the

government has never argued that such barriers exist here—with good reason. The government’s

approach at trial—playing IRC calls and comparing them to the underlying records—shows that

it has access to the kind of evidence that could have been used to meet its burden, however difficult.

See Defs.’ Response at 27–28. For example, the government could have undertaken a random

statistical sample in order to permit scientifically defensible extrapolations about the broader

universe of IRC calls. It chose not to do so. If that option were too burdensome, the government

could have fallen back on the methodology it described as “conservative[,] reliable” and employed

for sentencing, 1/13/20 Restitution and Forfeiture Hr’g Tr. at 36:10 (statement by AUSA Lazarus)

(emphasis added), and left any additional claims to ongoing civil proceedings, see, e.g., United



                                                  9
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 10 of 22



States v. Gallant, 537 F.3d 1202, 1254 (10th Cir. 2008) (acknowledging “existence of pending

civil litigation may in some cases be relevant” under 18 U.S.C. § 3663A(c)(3)(B)). The problem

with the government’s broader approach to restitution is that lacks both features—it is neither

conservative nor reliable.

       The main reason, as Defendants have already explained, is that applying the same set of

assumptions to Subsys prescriptions written by allegedly bribed practitioners to all Subsys

prescriptions nationwide does not make sense. To reiterate just a few examples:

       (1)     The government argued at trial that the IRC fraud was a means for Insys to cash in

               on the medical bribery scheme; that argument does not apply to unbribed doctors,

               where any purported IRC fraud would constitute a separate and distinct criminal

               scheme from the alleged bribery.

       (2)     The government argued at trial that Insys bribed “whales,” or large volume TIRF

               prescribers. It is reasonable to assume that such prescribers would, by virtue of

               their prescription load and the nature of their alleged relationship with Insys, utilize

               the IRC at a higher rate. It is not reasonable to assume the exact same IRC usage

               rate for all Subsys prescribers nationwide.

       (3)     The Court threw out the CSA and HSF verdicts but held that Defendants could be

               seen as reckless or careless in pushing for Subsys prescriptions from the allegedly

               bribed prescribers. See Mem. & Order at 18, Dkt. No. 1028 (Nov. 26, 2019) (“Post-

               Trial Order”). Assuming that prescriptions by allegedly bribed practitioners were

               medically illegitimate, and therefore would not have been covered by insurers, is

               different than assuming the same for practitioners who were not bribed.




                                                 10
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 11 of 22



       None of this is to say that Defendants are opposed to the use of any and all assumptions in

calculating restitution. No assumption is perfect—for instance, it is also inaccurate to assume that

every off-label Subsys prescription by the allegedly bribed practitioners was inappropriate and

would not have been covered by insurers. Yet Defendants are not resisting the government’s

methodology to provide a ceiling as applied to the allegedly bribed practitioners, because some

degree of approximation is permitted by First Circuit case law.4 What Defendants are resisting is

the assumption that Subsys prescriptions by a good faith, unbribed practitioner—say, Dr. Lisa

Stearns—caused the same proportional insurance losses relative to her overall Subsys prescription

count as did Drs. Couch and Ruan, who were convicted of violating the CSA. That assumption

does not make sense, yet the government and the insurers have not offered any other method of

estimating losses untethered to the allegedly bribed practitioners.

       IV.     The Government’s Remaining Contentions Lack Merit.

       The government argues (Reply at 5) that corporate pleas that disclaimed restitution as too

difficult to calculate are irrelevant here. But the government does not attempt to distinguish those

cases, other than to say each case “presents its own unique facts [and] circumstances, which are

considered when reaching resolution of those cases (for example, by plea agreement).” Id.

       The government’s response is insufficient. Here, it argues that restitution is mandatory and

asks the Court to accept its back-of-the-envelope calculations despite the clear issues in the



4
  The government’s IRC methodology should set a ceiling for loss linked to the allegedly bribed
practitioners, subject to any further reductions the Court may deem appropriate. For example, in
lieu of an 80.9% IRC use rate for the allegedly bribed practitioners, the Court might apply the
difference between the IRC approval rates of the Insys pilot program and the approval rates of the
outside, third part vendor that Insys replaced. See Babich Mot. for Proposed Alternative Loss
Methodology at 7–8, Dkt. No. 1126 (Jan. 6, 2020). While even that measure benefits the
government by not accounting for legitimate reasons for the different approval rates, it is more
tailored than using a gross opt-in rate for the allegedly bribed practitioners.

                                                11
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 12 of 22



government’s methodology and the substantial risk of insurer windfalls. In each of the other cases,

the government agreed not to seek restitution at all, even though each case implicated large

healthcare fraud schemes. Moreover, the cited cases show that the government has reduced to

boilerplate plea agreement language that obviates the determination of restitution as too complex.

See Defs.’ Response at 2. Would anyone who has followed this briefing and argument not say the

same of some of the issues presented here?

       The fact that those other cases were resolved by plea agreement is wholly irrelevant. The

MVRA is as mandatory on the government as it is on the Court. Surely, the government is not

suggesting that it negotiated away victim recovery rights in those cases in exchange for corporate

guilty pleas. Defendants take the plea agreements at face value when they represent that restitution

was too complex to determine. And here, outside of the claims tied to the allegedly bribed

practitioners, the government has not given the Court any colorable basis to estimate losses. Either

the government has simply chosen not to develop targeted assumptions or use statistically

significant sampling, or those issues really are more complex than the time and circumstances here

permit. Either way, the Court should reject the government’s broader restitution position.

       The government’s observation (Reply at 6) that restitution will be offset by civil recoveries

is also beside the point. The issue here is not whether restitution and potential civil recoveries will

offset. The issue is that the government and insurers have failed to prove their broader restitution

requests by a preponderance of the evidence. That is why the Court should limit the restitution to

claims related to the allegedly bribed practitioners, which would tie the restitution award here to

the government’s theory at trial. If the insurers—or any other victims—are not satisfied by this

approach, they have the option to pursue additional recoveries in civil litigation. What the law




                                                  12
        Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 13 of 22



does not allow them to do is to avoid the burden of proving losses by a preponderance of the

evidence by packaging them as restitution claims. See § 3664(e).

        The government’s contention (Reply at 10) that “it is simply not true that the IRC stopped

lying in 2014” attacks a straw man. Defendants are not claiming that the IRC stopped lying in

2014.    Defendants are claiming, based on undisputed evidence and testimony from the

government’s own witnesses, that IRC policies changed in 2014 to curb bad practices. Clearly,

the new policies did not eliminate all lies from the IRC. But the government’s restitution position

assumes, for the entire length of the charged conspiracy—through the end of 2015—that the IRC

lied, and lied materially, every single time. That is an unproven assumption that completely

disregards the many changes to the IRC that occurred during the charged conspiracy.

        The government also argues (Reply at 13) that restitution—at least with respect to

Medicare—need not be offset either by the value of Subsys or an alternative pain treatment that

each insurer was required to provide for sick patients. Refusing to consider offsets is another

unjustified assumption that is the norm in analogous civil and criminal contexts.5 Surely, it is

reasonable to ask what insurers would have covered as to the Subsys prescriptions written by

practitioners who were not allegedly bribed, or what they would have covered in an alternative

treatment. While the government notes a factual dispute at trial as to whether Defendants’ conduct

was limited to the TIRF switch-strategy, there is no dispute that a TIRF switch strategy was a key


5
  The government’s assertion that accounting for the value of Subsys (or an alternative) received
as part of loss calculation is “inconsistent with the law” ignores this familiar rule in analogous
contexts, including the False Claims Act, see Defs.’ Response at 18 n.27 and accompanying text,
citing cases, and in the Sentencing Guidelines loss application notes, see U.S.S.G. § 2B1.1 App.
Note 3E (noting the requirement to offset loss by the value of the product provided, providing a
food stamp example in the government entitlement program context). Cf. App. Note (F)(viii)
(while inapplicable because the government declined to charge a healthcare fraud offense and, as
the Court held, “and now must live with that decision,” Post-Trial Order at 82, even that note
recognizes that applicability of the loss offset principle in the sentencing context).

                                                13
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 14 of 22



part of Insys’s plans and conduct. And the switch strategy implies that insurers would have been

presented with at least some additional claims for other TIRFs absent the Subsys prescriptions.

Lastly, the government’s objection to offset is limited to Medicare, yet none of the commercial

insurers have attempted to offset their claims. The better approach is to limit restitution to the

claims linked to the allegedly bribed practitioners, and to use the same methodology for Medicare

and commercial insurers.

       V.      The Commercial Insurers Have Failed To Prove Their Broader Claims.

       Defendants’ position with respect to the government’s Medicare claims applies with equal

force to the commercial insurers. As one insurer itself recognizes, any losses occurred because

Insys first “pa[id] providers improper kick-backs to prescribe Subsys” and then “intentionally and

surreptitiously manipulat[ed] [the insurer’s] pre-authorization process.” Horizon Mem. at 3–4

(Gov’t Reply, Ex. 11). Thus, as with Medicare’s claim, the commercial insurers claims should, at

most, be limited to calls involving the 13 allegedly bribed practitioners.

       Beyond these general observations, Defendants specifically object to the following aspects

and defects in the commercial insurer submissions on restitution:

•   Aetna (Mot. Ex. 3, Reply Ex. 12): Although Aetna now provides a declaration asserting that

    the company determined that 1,894 of the claims it paid out “did not have a cancer diagnosis”

    (Diaz Decl. ¶ 17), it offers no evidence that the IRC actually misrepresented these patient’s

    diagnoses. Instead, Aetna simply assumes that every patient for whom it could not, in its own

    records, locate a cancer diagnosis must be associated with a fraudulent claim by the IRC. See

    Diaz Decl. ¶ 15. Aetna did not review calls or other records to determine the actual nature of

    representations made by the IRC. More fundamentally, although Aetna avers that it would

    only approve on-label prescriptions (Diaz Decl. ¶ 11), its own policy document shows that

    those criteria apply to only “some plans” and repeatedly notes that “exception[s]” may apply
                                                 14
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 15 of 22



    (Diaz Decl., Ex. A at 3, 5, 7). On this record, Aetna is not entitled to any restitution beyond

    the claims linked to the allegedly bribed practitioners.

•   Anthem (Mot. Ex. 4, Reply Ex. 7):6 Although Anthem has provided an expert report to

    support its claim of fraudulent calls, that report makes clear that the expert did not listen to any

    IRC calls but only evaluated Anthem’s own records. See Shimek Rep. at 6–9. It is not possible

    to conclude, simply because Anthem’s own records indicate that a call was made from a

    “doctor’s office” that an IRC representative represented as much. (For example, the

    representative may have truthfully stated that she was calling on behalf of the doctor.) With

    respect to its policies and practices concerning off-label prescriptions and prior authorization

    requests by third parties, although Anthem has included excerpts of materials and deposition

    favorable to its position, it has not provided a full set of these materials to Defendants. Finally,

    Anthem does not break out claims for to the 13 alleged bribed practitioners. On this record,

    Anthem is not entitled to any restitution. Anthem acknowledges it is in pending civil litigation

    with Insys, and that proceeding is a more suitable forum for resolution of its unproven claim.

•   Caremark (Mot. Ex. 6, Reply Ex. 10): Caremark’s updated declaration does not cure the

    infirmities in its original submission. Caremark continues to assume, without reliable

    evidence, that every single Subsys prescription submitted by the IRC was materially

    fraudulent. Caremark does not appear to have evaluated the IRC calls or materials, and cannot

    describe the nature of the alleged misrepresentations. On this record, Caremark is not entitled

    to any restitution beyond the claims linked to the allegedly bribed practitioners.




6
 Defendant Rowan’s counsel does not join the portions of this brief addressing Anthem and takes
no position as to Anthem’s claims.

                                                  15
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 16 of 22



•   Cigna (Mot. Ex. 5): Cigna did not provide any updated materials in response to Defendants’

    response. On this record, Cigna is not entitled to any restitution beyond the claims linked to

    the allegedly bribed practitioners.

•   Horizon (Mot. Ex. 8, Reply Ex. 11): Although it has supplemented its request, Horizon still

    has not disclosed any coverage policies. Instead, Horizon simply says that its demand for

    restitution is limited to claims involving patients “who did not have a cancer diagnosis or had

    questionable prior authorization requests.” Horizon Mem. at 5, 7. Horizon does not explain

    what a “questionable” request means, nor does it provide any specifics about the nature of the

    alleged misrepresentations on IRC calls. Horizon also persists in its argument that “there can

    simply be no legitimate explanation or justification” for off-label prescriptions of Subsys (id.

    at 7), even though this Court instructed the jury that off-label prescriptions of Subsys were not

    inherently illegal and the government concedes as much. On this record, Horizon is not

    entitled to any restitution beyond the claims linked to the allegedly bribed practitioners.

•   SilverScript (Mot. Ex. 7, Reply Ex. 9): As before, SilverScript’s updated declaration appears

    to track Caremark’s. Thus, and for the same reasons, SilverScript is not entitled to any

    restitution beyond the claims linked to the allegedly bribed practitioners.

•   United (Mot. Ex. 9, Reply Ex. 8): United indicates that it “will adopt” the same calculation

    adjustments employed by the government for Medicare. Gov’t Reply Ex. 8 at 2–3. Although

    United now provides a declaration regarding its coverage policies (but not the polices

    themselves), it has not provided any reliable evidence to support its assumption that all IRC-

    related calls included misrepresentations of a cancer diagnosis. Accordingly, United is not

    entitled to any restitution beyond the claims linked to the allegedly bribed practitioners.




                                                 16
         Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 17 of 22



         VI.    Patient Claims Should Be Limited to Direct Financial Losses.

         The government initially limited its request for restitution on behalf of individual patients

to “the amount of actual out-of-pocket copay costs related to Subsys.” Gov’t Mot. at 6. That

reasonable approach—which Defendants did not contest—reflected the statutory requirement a

victim’s loss cannot be “too attenuated” from the conduct with which a defendant stands convicted.

Gov’t Mot. at 4 (quoting United States v. Vaknin, 112 F.3d 579, 590 (1st Cir. 1997)); 18 U.S.C.

§ 3663A(a)(2) (imposing requirement of “direct[] and proximate[]” harm). The requirement “is

more restrictive than a requirement of factual cause alone,” Paroline v. United States, 572 U.S.

434, 446 (2014), meaning that “restitution can only include losses directly resulting from a

defendant’s offense,” United States v. Sablan, 92 F.3d 865, 870 (9th Cir. 1996) (emphasis added).

         The government’s reply brief abandons this approach and steps the government back to the

role of a disinterested third party. Thus, the government simply attaches, without taking a position

on, additional patient requests seeking recovery beyond direct financial losses, such as lost wages,7

the “pecuniary value of companionship, advice, guidance, and support,”8 and estimated future

costs associated with addiction treatment.9 Such losses are impermissible “consequential” harms

that do “not flow directly and immediately from the act of the [defendant], but only from some of

the consequences or results of such act.” United States v. Corey, 77 F. App’x 7, 9–10 (1st Cir.

2003) (citation omitted). Consider, for example, that parents of a Subsys patient are seeking

restitution for alleged harms to them.10 A former Subsys patient is seeking restitution that includes



7
    See Gov’t Reply, Ex. 2 (Victim ID No. 5431212).
8
    See Gov’t Reply, Ex. 3 (Victim ID No. 6192691).
9
    See Gov’t Reply, Ex. 4 (Victim ID No. 5431204).
10
     See Gov’t Reply, Ex. 3 (Victim ID No. 6192691).


                                                  17
         Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 18 of 22



lost wages for her husband.11 Defendants do not question the difficult circumstances that produced

such claims, but third party claims are not direct harms and are not recoverable in restitution.

         There are some additional problems with the supplemental requests. One claim is from an

individual seeking restitution for severe dental problems. This patient provided a doctor’s letter

indicating her dental problems began in “the early 2000’s”—14 years before she began taking

Subsys—until this discrepancy was brought to her attention, at which point her doctor provided a

new letter that that was identical except for tracing the problems to “2014.”12 See Gov’t Reply

at 3 n.1. Two other claims—each exceeding $1 million—are predicated on harms flowing from

medical malpractice by practitioners who the government has never alleged were bribed, and

whose allegedly deficient medical care thus was not “in the course of the scheme, conspiracy, or

pattern” with which Defendants stand convicted. 18 U.S.C. § 3663A(a)(2).13

         Defendants do not deny or minimize the tragic circumstances faced by some Subsys

patients. But Congress “d[id] not authorize a district court to order restitution to all individuals

harmed by a defendant’s criminal conduct.” United States v. Blake, 81 F.3d 498, 506 (4th Cir.

1996); see also United States v. Caramadre, 2013 WL 7138106, at *1 n.2 (D.R.I. Nov. 6, 2013)

(noting “terminally-ill people and their families” who were “acknowledged victims” of fraud did

not suffer direct losses), aff’d, 807 F.3d 359 (1st Cir. 2015); In re Doe, 264 Fed. Appx. 260, 263-

264 (4th Cir. 2007) (finding “chain of causation” between defendant’s misbranding of OxyContin



11
     See Gov’t Reply, Ex. 2 (Victim ID No. 5431212).
12
  Gov’t Reply, Ex. 1 (Victim ID Number 6002800). Moreover, there is no reliable evidence that
Subsys causes dental problems. To the contrary, the Court heard undisputed evidence at trial that
Subsys is preferable to Actiq and generic fentanyl lozenges precisely because it does not cause
dental caries, unlike these drugs. See, e.g., 1/31/2019 Tr. at 121:3–8 (Dr. Awerbuch).
13
  See Gov’t Reply, Ex. 3 (Victim ID Number 6192691) (treatment by Dr. Vivienne Matalon) &
Ex. 4 (Victim ID Number 5431204) (treatment by Dr. William Tham).

                                                 18
         Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 19 of 22



and consumer’s addiction “too attenuated” to support restitution). This does not mean these

individuals are without recourse to other actors, including their physicians, or in civil actions. But

it does mean, as the government recognized in its original position, that Defendants are not proper

parties for restitution for these kinds of losses.

         VII.       Summary and Conclusion

         With respect to Medicare and the commercial insurers, the two charts below provide a

ceiling of the relevant restitution numbers using an approach linked to the allegedly bribed

practitioners. If the Court were to track the 11 uncontested practitioners, the total Medicare and

commercial insurer amount is not more than $31,449,446. If the Court were to track all 13

practitioners, the total Medicare and commercial insurer amount is not more than $33,465,598.

                                        Restitution Limited to 11 Bribed Practitioners
    Insurer                    Total for 11 HCP       80.9% IRC Usage        73% Non-Cancer
    Medicare*              $           28,200,159 $            22,813,929 $             16,654,168
     Aetna†                $            1,193,479 $               965,525    $             704,833
     Anthem                          Not provided            Not provided             Not provided
                ‡
     Caremark              $           14,746,923 $           11,930,261     $           8,709,090
     Cigna                 $            1,793,249 $            1,450,738     $           1,059,039
     Horizon               $               94,767 $               76,666     $              55,966
     SilverScript‡         $            3,149,167 $            2,547,676     $           1,859,803
     United                $            4,151,187 $            3,358,310     $           2,451,566
    Commercial Total       $           25,128,771 $           20,329,175     $          14,840,298
    Overall Total          $           53,328,930 $           43,143,104     $          31,494,466



*
 Medicare: The total for 11 HCP was determined by taking the total for 13 HCP in the PSR, less
amounts for Drs. Khanna and Roque in the Petron declaration, Ex. 3.
†
  Aetna: Total figures for the 11 HCP and 13 HCP were obtained from the per-HCP payment
figures provided in Aetna’s initial submission.
‡
  Caremark and SilverScript provided total figures for 10 HCP and 13 HCP, without further
breakdowns on a per-HCP basis. Accordingly, it was not possible to add Dr. Frey to their 10 HCP
total to obtain an 11 HCP total based on the data provided.

                                                     19
            Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 20 of 22




                                          Restitution Limited to 13 Bribed Practitioners
    Insurer                       Total for 13 HCP      80.9% IRC Usage        73% Non-Cancer
    Medicare                  $            30,232,895 $               24,458,412 $        17,854,641
     Aetna                    $                1,193,479 $               965,525 $           704,833
     Anthem                               Not provided               Not provided       Not provided
     Caremark                 $            15,072,543 $               12,193,688 $         8,901,392
     Cigna                    $             1,838,768 $                1,487,563 $         1,085,921
     Horizon                  $                94,767 $                   76,666 $            55,966
     SilverScript             $             3,320,804 $                2,686,530 $         1,961,167
     United                   $             4,913,350 $                3,974,900 $         2,901,677
    Commercial Total          $            26,433,711 $               21,384,872 $        15,610,957
    Overall Total             $            56,666,606 $               45,843,284 $        33,465,598

            With respect to patients, the chart below chronicles all submitted claims, broken down by

victim identification number. Defendants do not object to the uncontested claims. Should the

Court overrule Defendants’ objections to the remaining claims, those additional values are also

shown below, to the best of Defendants’ ability to calculate them based on the materials submitted.

    Individual     Mot. Ex.   Reply Ex.        Uncontested            Disputed         Total Claim
    5431204*                  4                           N/A    $       1,357,748 $       1,357,748
    5431207       1F                       $             3,041                     $           3,041
    5431212       1A          2            $             1,815   $          41,025 $          42,840
    5431216       1E                       $             2,006                     $           2,006
    5632738       1B                       $             1,140                     $           1,140
    6002800                   1                           N/A    $          48,816 $          48,816
    6002801       1C                       $             1,231                     $           1,231
    6002802       1D                       $               965                     $             965
    6192691†                  3                           N/A    $       3,063,799 $       3,063,799
    Total                                  $          10,198 $           4,511,388 $       4,521,586




*
 This individual has presented two potential claim options, the first ranging from $622,156 to
$622,381 and the second from $1,340,706 to $1,357,748.
†
 These individuals have not specified a precise claim, although Defendants understand they make
seek a maximum amount exceeding $3 million.

                                                         20
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 21 of 22



Dated: February 3, 2020                           Respectfully submitted,

/s/ J. Sedwick Sollers III                       /s/ Peter C. Horstmann
J. Sedwick Sollers III (admitted pro hac vice)   Peter C. Horstmann (BBO# 556377)
Mark A. Jensen (admitted pro hac vice)           pete@horstmannlaw.com
Daniel C. Sale (admitted pro hac vice)           Law Offices of Peter Charles Horstmann
Lucas M. Fields (admitted pro hac vice)          450 Lexington Street, Suite 101
King & Spalding LLP                              Newton, MA 02466
1700 Pennsylvania Avenue NW                      Telephone: (617) 723-1980
Suite 200                                        Attorney for Sunrise Lee
Washington, DC 20006
Phone: (202) 626-5612                            /s/ Michael Kendall
E-mail: WSollers@kslaw.com                       Michael Kendall (BBO# 544866)
                                                 michael.kendall@whitecase.com
William H. Kettlewell (BBO No. 270320)           Alexandra Gliga (BBO# 694959)
Hogan Lovells                                    alexandra.gliga@whitecase.com
100 High St., 20th Floor                         White & Case LLP
Boston, MA 02110                                 75 State Street
Telephone: (617) 371-1005                        Boston, MA 02109
Email: bill.kettlewell@hoganlovells.com          Telephone: (617) 939-9310
Attorneys for Michael L. Babich                  Attorneys for Joseph Rowan

/s/ Peter Gelhaar                                /s/ William Fick
George W. Vien (BBO# 547741)                     William W. Fick, Esq. (BBO # 650562)
gwv@dcglaw.com                                   wfick@fickmarx.com
Peter E. Gelhaar (BBO# 188310)                   Daniel N. Marx, Esq. (BBO # 674523)
peg@dcglaw.com                                   dmars@fickmarx.com
Joshua N. Ruby (BBO #679113)                     Fick and Marx, LLP
Donnelly, Conroy & Gelhaar, LLP                  24 Federal Street, 4th Floor
260 Frankline Street, Suite 1600                 Boston, MA 02110
Boston, MA 02110                                 Telephone: (857) 321-8360
Telephone: (617) 720-2880                        Attorneys for Richard Simon
Attorneys for Alec Burlakoff
                                                 /s/ Kosta S. Stojilkovic
/s/ Tracy A. Miner                               Beth A. Wilkinson (admitted pro hac vice)
Tracy A. Miner (BBO# 547137)                     bwilkinson@wilkinsonwalsh.com
tminer@mosllp.com                                Kosta S. Stojilkovic (admitted pro hac vice)
Megan Siddall (BBO# 568979)                      kstojilkovic@wilkinsonwalsh.com
msiddall@mosllp.com                              Wilkinson Walsh LLP
Miner Orkand Siddall LLP                         2001 M Street NW
470 Atlantic Ave, 4th Floor                      Washington, D.C. 20036
Boston, MA 02210                                 Telephone: (202) 847-4000
Telephone: (617) 273-8421
Attorneys for Michael Gurry                      Brien T. O’Connor (BBO# 546767)
                                                 brien.o’connor@ropesgray.com
                                                 Aaron M. Katz (BBO# 662457)

                                                 21
       Case 1:16-cr-10343-ADB Document 1210 Filed 02/03/20 Page 22 of 22



                                                aaron.katz@ropesgray.com
                                                Ropes & Gray LLP
                                                Prudential Tower 800 Boylston Street
                                                Boston, MA 02199
                                                Telephone: (617) 951-7000
                                                Attorneys for Dr. John Kapoor


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document will be served on all counsel of record
through the ECF system.

                                                    /s/ Kosta S. Stojilkovic
                                                    Kosta S. Stojilkovic
                                                    Counsel for Dr. John Kapoor




                                               22
